IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-50482
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JULIAN SUMMERS-MARTINEZ,
also known as Julian Ponciano-Acosta Jr.,
also known as Julian Alvarado-Summers,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-00-CR-1819-1
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Julian Summers-Martinez has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Summers-Martinez has

received a copy of counsel’s motion to withdraw and brief, and he

has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue.   Accordingly, counsel’s motion for leave




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50482
                               -2-

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   5TH CIR.

R. 42.2.